Citation Nr: 0021969	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-32 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for lichen simplex chronicus, pseudofolliculitus 
barbae, to include a skin condition of the posterior neck.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for bilateral otitis 
media and externa.

4.  Entitlement to service connection for allergic rhinitis 
to include chronic sinus congestion.

5.  Entitlement to service connection for a right ankle 
disability. 


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from May 1992 to May 1996.  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the St. 
Paul, Minnesota Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO), which denied the benefits 
sought on appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.

2.  There is no post-service medical evidence of a current 
right knee disability.

3.  There is no post-service medical evidence of a current 
diagnosis of bilateral otitis media and externa.

4.  There is no medical evidence of record establishing that 
the veteran's preexisting allergic rhinitis to include 
chronic sinus congestion increased in severity during active 
service.

5.  There is no post-service medical evidence of a current 
right ankle disability. 

6.  The veteran's lichen simplex chronicus, 
pseudofolliculitis barbae to include a skin condition of the 
posterior neck is currently manifested by not more than 
eczema with exfoliation, exudation or itching involving an 
exposed surface or extensive area.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a right knee disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for bilateral otitis media and externa is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for allergic rhinitis to include chronic sinus congestion is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for a right ankle disability is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for an initial disability evaluation in 
excess of 10 percent for lichen simplex chronicus, 
pseudofolliculitus barbae to include a skin condition of the 
posterior neck have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 
38 C.F.R. §§ 3.321, 4.118, Diagnostic Codes 7806, 7814 
(1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for bilateral otitis 
externa and media, a right knee disability, allergic 
rhinitis/chronic sinus congestion and a right ankle 
disability.

The veteran claims that he is entitled to service connection 
for bilateral otitis externa and media, a right knee 
disability, allergic rhinitis/chronic sinus congestion and a 
right ankle disability.  The threshold question that must be 
addressed is whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  38 U.S.C.A. § 
5107(a).  In the absence of evidence of well-grounded claims, 
there is no duty to assist the veteran in developing the 
facts pertinent to his claims, and his claims must be denied.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

To establish a well-grounded claim for service connection, 
the record must include lay or medical evidence, whichever is 
appropriate in the particular case, demonstrating: (1) that a 
disease or injury was incurred or aggravated during active 
service, (2) medical evidence showing that the claimant 
currently has a disability, and (3) that a nexus exists 
between that disability and the in-service injury or disease.  
Id.  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where evidence, 
regardless of its date, shows that a claimant had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, a claim still may be well grounded pursuant 
to the same regulation if the evidence shows that the 
condition was observed during service or any applicable 
presumption period and continuity of symptomatology was 
demonstrated thereafter, and includes competent evidence 

relating the current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Bilateral otitis externa and media.

Service medical records show that the veteran was first 
treated for otitis externa in June 1994.  In July 1994, the 
veteran was treated for bilateral otitis media and otitis 
externa.  A February 1996 discharge examination shows that 
the veteran reported ear trouble, but the examiner merely 
indicated that the veteran had been treated for otitis media 
while in service.  No residual or chronic disability was 
noted.

Post-service treatment records show that at the time of a 
September 1996 VA examination, the veteran's left external 
auditory canal was erythematous.  During an April 1997 
personal hearing at the RO, the veteran testified that he had 
been treated for ear pain in service and that he continued to 
experience some swelling in his ears, but he did not have a 
hearing problem.  

The evidence shows that the veteran was diagnosed with otitis 
media and externa during service.  However, there is no 
evidence of record demonstrating that the veteran currently 
has otitis media or externa.  While the veteran may believe 
that he has otitis media and externa related to his period of 
service, the veteran, as a lay person is not competent to 
offer an opinion that requires medical expertise, such as the 
underlying cause of his current ear symptoms, or whether he 
currently has otitis externa or media.  Brewer v. West, 11 
Vet. App. 228, 234 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, in the absence of a current 
disability and an opinion linking a current disability to the 
veteran's period of service, the veteran's claim must be 
denied as not well grounded.  





Right knee disorder.

Service medical records show that the veteran was treated for 
right knee pain in July 1992.  The veteran was diagnosed 
variously with reverse jumper's knee, quad tendonitis and 
iliotibial band tendonitis.  

A post-service September 1996 VA examination report shows 
that the veteran did not have right knee swelling, redness, 
tenderness, deformity, lateral instability or excess patellar 
mobility, but the veteran did have some loss of range of 
motion.  X-rays of the right knee were normal with small 
calcification incidentally noted anteromedially, thought to 
possibly represent a small area of fat necrosis rather than a 
loose joint body.  The diagnosis was loss of range of motion 
of the right knee, and while not a normal finding, it was not 
indicative of any specific pathophysiologic condition.  

At his April 1997 hearing, the veteran testified that he 
experienced right knee pain and stiffness during service.  He 
also indicated that as of the date of the hearing, he did not 
have any serious knee problems.  

A review of the record shows that the veteran does not have a 
currently diagnosed right knee disability.  Without a 
currently diagnosed disability, the veteran has not submitted 
a well-grounded claim and his claim must be denied on this 
basis.  

Allergic rhinitis/chronic sinus congestion.

The veteran also claims entitlement to service connection for 
allergic rhinitis/chronic sinus congestion.  A November 1991 
enlistment examination indicates that the veteran reported 
that he was allergic to cats and that he had rhinitis and 
sinusitis.  In January 1995, the veteran reported having 
sinus trouble for 

at least 10 years.  In August 1995, the veteran was treated 
for sinus pressure.  During a February 1996 separation 
examination the veteran indicated that he had sinusitis and 
was allergic to dust and pollen.  

A September 1996 VA examination report shows that the veteran 
reported a history of sinus pain and seasonal allergies.  The 
diagnosis was chronic sinus congestion and suspected rhinitis 
chronicus medicamosum.  It was indicated that the veteran 
should see an Ear Nose and Throat specialist for possible 
treatment with nasal or oral steroids.  

An outpatient treatment record from the Aspen Clinic dated in 
December 1996 reflects that the veteran was seen for 
complaints of allergic rhinitis.  The diagnosis was allergic 
rhinitis with multiple allergies.   

In April 1997, the veteran testified that his sinus problems 
increased in severity during service and that he continued to 
experience symptoms after service including bloody noses, 
redness in his eyes and problems with his ears.  The veteran 
also testified that he believed that his ear and sinus 
problems might be related.   

It appears that the veteran's rhinitis and sinus congestion 
pre-existed service, as a November 1991 enlistment 
examination report reflects that the veteran was allergic to 
cats and had rhinitis and sinusitis.  Service connection may 
be granted for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition when examined, accepted and 
enrolled in service, except for defects noted at the time of 
entrance. According to 38 C.F.R. § 3.304(b) (1999), the term 
"noted" denotes only such conditions that are recorded in 
examination reports.  The history of pre-service 

existence of conditions reported at the time of the 
examination does not constitute a notation of such 
conditions, but will be considered together with all the 
other material evidence in questions as to inception.  See 38 
C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245-47 
(1994).  A preexisting disease will be presumed to have been 
aggravated by military service when there has been an 
increase in the disability during service beyond its natural 
progress.  38 C.F.R. § 3.306(a).  This presumption can only 
be rebutted by clear and unmistakable evidence that the 
increase in severity was due to the natural progression of 
the disease.  In the absence of such evidence, service 
connection may be granted.  38 U.S.C.A. § 1153 (West 1991), 
38 C.F.R. § 3.306(b) (1999).

In this case, a review of the record does not indicate that 
the veteran's preexisting rhinitis and sinus symptoms 
increased in severity during active service.  The evidence 
establishes that the veteran did receive treatment during and 
after his period of active service for rhinitis and 
sinusitis, but not that his preexisting disability increased 
in severity during service.  The veteran clearly believes 
that his disability was worsened by service, but as 
previously discussed, the veteran as a lay person is not 
qualified to give medical opinions, such as whether his 
rhinitis and sinus disability was worsened by his period of 
service.  See Brewer, 11 Vet. App. at 234; Espiritu, 2 Vet. 
App. at 494-95.  Inasmuch as the record lacks medical 
evidence establishing that the veteran's rhinitis and sinus 
congestion disability increased in severity during active 
service, the veteran's claim is implausible and must be 
denied as not well grounded. 

Right ankle disorder.

Service medical records are negative for treatment of a right 
ankle injury, except for a May 1996 Report of Medical 
Assessment which reflects that the veteran sprained his right 
ankle and that symptoms were improving with the use of 
Motrin.  


A September 1996 VA examination report reveals that the 
veteran had no swelling, redness, tenderness, deformity, or 
lateral instability of the right ankle, but the veteran was 
shown to have loss of range of motion of the right ankle.  X-
rays were negative.  While the findings were not normal, they 
were not indicative of a specific pathophysiologic condition.  

A December 1996 outpatient treatment record from the Aspen 
Clinic shows that the veteran sought treatment for a ruptured 
right Achilles tendon.  At that time, the veteran had full 
range of motion of the right ankle.  The right ankle was 
nontender and the veteran had good dorsiflexion strength 
against resistance.  X-rays revealed no evidence of avulsion 
or other fractures and the veteran denied having any right 
ankle pain.   

During his personal hearing in April 1997, the veteran 
testified that he believed his service medical records were 
inaccurate and that the reference to a left ankle sprain 
should actually reflect that the veteran sprained his right 
ankle and was treated for the same on several occasions 
during service.  The veteran indicated that after injuring 
his right ankle while playing combat soccer, he did not 
really experience any additional right ankle problems until 
he ruptured his Achilles tendon.  

As with the veteran's claim of entitlement to service 
connection for a right knee disability, the evidence of 
record does not show that the veteran currently has a right 
ankle disability.  In the absence of evidence of a current 
disability, the veteran has not submitted a well-grounded 
claim and his claim must be denied on this basis.

Entitlement to an initial evaluation in excess of 10 percent 
for lichen simplex chronicus, pseudofolliculitis barbae, to 
include a skin condition of the posterior neck.

Disability evaluations are determined by evaluating the 
extent to which a veteran's 

service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1999).  Where an appeal arises from the 
veteran's dissatisfaction with his initial rating following 
the grant of service connection, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (the Court) has held that separate or 
"staged" ratings must be assigned where the evidence shows 
varying levels of disability for separate periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

A November 1991 entrance examination reflects that the 
veteran had mild dermatitis caused by the use of strong 
soaps.  Service medical records show that the veteran was 
treated for and diagnosed with various skin disorders 
including pseudofolliculitis barbae, psoriasis, tinea corpus, 
and facial tinea marus.  In May 1992, the veteran presented 
with complaints of shaving bumps, which had been present 
since he was 13 years old.  He also reported having a rash on 
his elbow and ears that itched.  The veteran was diagnosed 
with pseudofolliculitis barbae and psoriasis.  A January 1993 
treatment note shows that the veteran presented with a rash 
on his eyelids and elbows associated with itching, flaking 
and which was exacerbated by sweating.  The veteran was 
diagnosed with tinea corpus.  In June 1993 the veteran was 
treated for a rash on his arms and a burn on the back of his 
neck attributed to the use of mosquito repellant.  In April 
1994, the veteran was treated again for bumps caused by 
shaving.  The veteran reported experiencing itching and 
slight edema about the face and neck was noted.  A July 1994 
treatment note shows that the veteran was treated for 
pseudofolliculitis barbae.  In October 

1994 and January 1995 the veteran was treated for tinea 
corpus on his arms and face.  In February 1995, it was 
indicated that the veteran might have had eczema on the 
elbows.  In September 1995, the veteran was noted to have 
moderate to severe pseudofolliculitis barbae.  The veteran 
continued to have difficulty with shaving bumps and a rash on 
his neck in March 1996. 

A September 1996 VA examination report reflects that the 
veteran presented with complaints of a rash that he developed 
on his neck in Thailand after using a mosquito repellant.  
The veteran described this as a chemical burn.  He also 
indicated that he had razor bumps as a result of having to 
shave everyday.  He stated that he began having this problem 
in high school.  Finally, the veteran described a history of 
intermittent rash involving antecubital fossae of the arms 
since the approximate age of 13.  Physical examination 
revealed occasional 2 to 3 mm. red violet, firm papules in 
perifollicular location consistent with pseduofolliculitis 
barbae.  Poorly marginated scaling and slightly 
hyperpigmented patches consistent with post-inflammatory 
hyperpigmentation were noted on the dorsal nasal bridge and 
preauricular areas.  The diagnoses were (1) 
pseudofolliculitis barbae involving the neck, (2) nonspecific 
dermatitis involving antecubital fossas on the nasal bridge 
and preauricular areas with post inflammatory 
hyperpigmentation, differential diagnosis including atopic 
dermatitis versus nonspecific irritant dermatitis versus 
seborrheic dermatitis for areas on the nose and preauricular 
areas, and (3) nonspecific dermatitis involving the posterior 
neck, with differential diagnoses including irritant versus 
allergic contact dermatitis versus atopic dermatitis.    

During an April 1997 hearing at the RO in St. Paul, 
Minnesota, the veteran testified that shaving irritated his 
skin and resulted in the development of open sores and 
scarring.  The veteran testified that he thought his skin 
disorder had resulted in disfigurement, because his skin was 
never allowed to heal.  The veteran reported having a rash 
manifested by 2 to 3 inch patches of flaking on the bridge of 
his nose, his ears and his arms.   

A May 1997 VA outpatient treatment record reflects that the 
veteran had a persistent scaly rash on his face, back and the 
back of his neck.  Physical examination revealed 
hyperpigmented, scaly, plaques on the back, and mild scaly 
patches with mild erythema on the neck, forehead and upper 
lids.  The diagnoses were tinea versicolor of the back, 
facial dermateas eczematous and chronic contact, allergic 
dermatitis.

The veteran was afforded another VA examination in October 
1998.  Physical examination revealed multiple 1 mm. 
hyperpigmented, scaling perifollicular papules over the neck 
consistent with pseudofolliculitis barbae.  Similar lesions 
were also noted on the lateral chin and cheeks.  Occasional 
poorly marginated, slightly hyperpigmented patches consistent 
with post-inflammatory hyperpigmentation were noted on the 
posterior neck.  Some poorly marginated, scaling, 
hyperpigmented red-brown patches were also noted on the nasal 
bridge, the lateral lower eyelids and the right preauricular 
area consistent with nonspecific dermatitis.  The diagnoses 
were (1) pseudofolliculitis barbae involving the neck, chin 
and cheeks, (2) contact dermatitis involving the posterior 
neck with reports of ongoing problems with pruritus and 
intermittent rash, (3) post-inflammatory pigmentation 
involving sites of previous rash on posterior neck, (4) 
history of atopic dermatitis, and (5) nonspecific dermatitis 
involving nasal bridge and eye areas clinically, most 
consistent with atopic dermatitis.  

In an addendum to the October 1998 examination report, a VA 
examiner indicated that the veteran more than likely had 
atopic dermatitis placing him at increased risk for 
development of additional problems with dermatitis and lichen 
simplex chronicus.  The examiner opined that the veteran's 
previous diagnosis of lichen simplex chronicus was more 
likely than not a manifestation of underlying atopic 
dermatitis.  At the time of the October 1998 examination 
there was no evidence of active lichen simplex chronicus.  
However, the VA examiner opined that it is likely that the 
veteran will have continued problems with lichen simplex 
chronicus especially if areas of dermatitis are left 
untreated.  The examiner also indicated that 

the veteran might have several types of dermatitis, which 
overlap and result in flare-ups.  

The most recent evidence of record is a February 2000 VA 
examination report reflecting the veteran's reports of 
continued problems with the lateral cheeks, jaw line and the 
neck.  Physical examination revealed rare 2 mm. inflammatory 
papules involving the left cheek and left submandibular area, 
which the veteran stated were representative of bumps caused 
by shaving.  Some light brown, nonscaling macules as well as 
areas of post-inflammatory hyperpigmentation were noted 
throughout the veteran's beard.  The right posterior neck 
showed an irregular white linear patch consistent with a scar 
at the site of the previous excoriation.  Finally, a poorly 
marginated, slightly scaling, brown patch confluently 
involving the posterior occipital scalp and posterior neck 
consistent with post-inflammatory hyperpigmentation and 
eczematous dermatitis was noted.  Diagnoses were (1) 
pseudofolliculitis barbae involving face, mildly flaring at 
the time of exam with evidence of some post-inflammatory 
hyperpigmentation at sites of previous areas of activity and 
(2) nonspecific eczematous dermatitis with post-inflammatory 
hyperpigmentation and history consistent with lichen simplex 
chronicus involving posterior neck and posterior occipital 
scalp.  In an addendum to the examination report, a VA 
examiner opined that any disfigurement caused by the 
veteran's skin conditions was mild.  It was noted that the 
veteran had increased pigmentation involving the affected 
areas, most notably over the posterior neck and flaking 
scaling skin over the site.  Areas of post-inflammatory 
hyperpigmentation were described as being well camouflaged by 
the veteran's neatly trimmed beard.  The VA examiner opined 
that without the camouflage provided by the beard, some areas 
of hyperpigmentation would be mildly disfiguring.  

The RO has evaluated the veteran's lichen simplex chronicus, 
pseudofolliculitis barbae, to include a skin condition of the 
posterior neck as being 10 percent disabling pursuant to 
38 C.F.R. § 4.118 Diagnostic Code 7806.  (Diagnostic Code 

7814, "tinea barbae," provides that the code for eczema is 
for application, dependent upon the location, extent, and 
repugnant or otherwise disabling character of manifestations.  
38 C.F.R. § 4.118, Diagnostic Code 7814 (1999)). 

Diagnostic Code (DC) 7806 provides for a 10 percent 
disability evaluation for eczema with exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent disability evaluation is warranted for 
eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement and a 50 percent disability 
evaluation is assignable for eczema with ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant.  

In reviewing the rating criteria in relation to the veteran's 
diagnosed skin disorders, the Board finds that the veteran's 
disability picture attributable to lichen simplex chronicus, 
pseudofolliculitis barbae to include a skin condition of the 
posterior neck is most consistent with the current rating and 
does not warrant an evaluation in excess of 10 percent.  The 
evidence does not suggest that the veteran's symptoms result 
in more than eczema with exfoliation, exudation or itching 
involving an exposed surface or extensive area.  
Specifically, the clinical evidence does not show that the 
veteran experiences constant exudation or itching, extensive 
lesions or marked disfigurement, which would warrant a 30 
percent rating.  

Rather, the veteran's symptoms more closely fit within the 
criteria for a 10 percent evaluation as assigned by the RO.  
As reflected in service medical records, VA outpatient 
treatment notes and VA examination reports, the veteran has 
been noted to have pseudofolliculitis barbae involving the 
neck, chin and cheeks, and occasional poorly marginated, 
slightly hyperpigmented patches on the posterior neck with 
some nonspecific dermatitis on the nasal bridge and eyes and 
occasionally on his ears and arms.  In February 2000, the 
disfigurement attributed to 

the veteran's skin disorders was characterized as "mild."  
Additionally, it was indicated that if the veteran did not 
have a beard, the disfigurement caused by areas of 
hyperpigmentation would also be characterized as "mildly 
disfiguring."  As such, the Board concludes that the veteran 
is not entitled to a disability evaluation in excess of 10 
percent.  

As this is an original rating claim as contemplated by the 
Court in Fenderson v. West, 12 Vet. App. 119, the Board has 
considered whether a staged rating is appropriate.  Because 
the medical evidence does not show more than a skin disorder 
manifested by itching, mild disfigurement and involvement of 
an exposed surface or extensive area during the period of 
time in question, a staged rating is not warranted.

Finally, in reaching this determination the Board has 
considered whether the veteran is entitled to an extra-
schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999).  However, there is no evidence of record to show that 
his skin disorder alone has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
veteran's claim of entitlement to a disability evaluation in 
excess of 10 percent is denied.


ORDER

Entitlement to service connection for bilateral otitis media 
and externa is denied.

Entitlement to service connection for a right knee disorder 
is denied. 

Entitlement to service connection for allergic rhinitis and 
chronic sinus congestion is denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for lichen simplex chronicus and 
pseudofolliculitis barbae is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 
- 16 -


- 1 -


